                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-01741-PAB

OVERHEAD SOLUTIONS, INC., d/b/a A1 Garage Doors, a Colorado corporation,

       Plaintiff,

v.

A1 GARAGE DOOR SERVICE, L.L.C., an Arizona limited liability company,

       Defendant.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on the plaintiff’s Verified Complaint

and Jury Demand [Docket No. 1]. Plaintiff states that the Court has subject matter

jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1332(a). Docket No. 1 at 2, ¶ 5.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & County of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is

irrelevant, principles of estoppel do not apply, and a party does not waive the
requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if, despite much time and

expense having been dedicated to the case, a lack of jurisdiction causes it to be

dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW,

2009 WL 2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Plaintiff asserts that the Court has diversity jurisdiction under 28

U.S.C. § 1332(a). Pursuant to that section, “district courts shall hav e original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs, and is between . . . citizens of different

States.” 28 U.S.C. § 1332(a). The facts presently alleged are insufficient to establish

the citizenship of defendant A1 Garage Door Service, L.L.C.

       Plaintiff states that “[t]he citizenship of a corporation or limited liability company is

determined by the entity’s statement of incorporation/organization as well as where the

entity has its principal place of business.” Docket No. 1 at 2, ¶ 6. However, while a

corporation’s citizenship is based on its state of incorporation and principal place of

business, 28 U.S.C. § 1332(c)(1), the citizenship of a limited liability company is

determined by the citizenship of all of its members. See Siloam Springs Hotel, LLC v.

Century Sur. Co., 781 F.3d 1233, 1237-38 (10th Cir. 2015) (“in determ ining the

citizenship of an unincorporated association for purposes of diversity, federal courts



                                               2
must include all the entities’ members.”). Because the complaint does not identify

defendant’s members or the citizenship of those members, the Court is unable to

determine defendant’s citizenship and whether the Court has jurisdiction. Cf. Fifth Third

Bank v. Flatrock 3, LLC, 2010 WL 2998305, at *3 (D.N.J. July 21, 2010) (concluding

that an allegation that “upon information and belief, the members of [an LLC] are

citizens of New York” was insufficient because plaintiff “failed to identify or trace the

citizenship of each individual member” of the LLC (internal quotation marks omitted)). It

is therefore

       ORDERED that, on or before June 27, 2019, plaintiff shall show cause why this

case should not be dismissed due to the Court’s lack of subject matter jurisdiction.


       DATED June 17, 2019.

                                           BY THE COURT:


                                            s/Philip A. Brimmer
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                              3
